Exhibit 10.1

 

TAX RECEIVABLE AGREEMENT

 

TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of April 28, 2016 and
effective as of immediately prior to the consummation of the IPO (as defined
below) (the “Effective Time”), among Red Rock Resorts, Inc., a Delaware
corporation (the “Corporation”), Station Holdco LLC, a Delaware limited
liability company (the “Company”), and each of the undersigned parties hereto
identified as “ Members.”  Capitalized terms used but not otherwise defined are
defined in or by reference to Section 1.01.

 

W I T N E S S E T H:

 

WHEREAS, the Members hold membership interests (“Units”) in the Company, which
is treated as a partnership for U.S. federal income Tax purposes;

 

WHEREAS, the Corporation is the managing member of, and holds and will hold
Units in, the Company;

 

WHEREAS, the Units, together with shares of the Corporation’s class B common
stock, par value $0.00001 per share (“Class B Common Stock”), held by the
Members are exchangeable for shares of the Corporation’s class A common stock,
par value $0.01 per share (“Class A Common Stock”), or, at the option of the
Corporation, cash, from time to time pursuant to the Exchange Agreement;

 

WHEREAS, the Corporation will apply a portion of the cash raised by the
Corporation in the IPO to purchase Units from certain of the Members (the “IPO
Sale”);

 

WHEREAS, the Company and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income Tax purposes has or will have
made a Section 754 Election, effective for each Taxable Year in which an
exchange of Units and Class B Common Stock for shares of Class A Common Stock or
cash occurs, which election is intended to result in an adjustment to the Tax
basis (in an amount equal to the Basis Adjustment Amount) of the assets owned by
the Company and such Subsidiaries (solely to the extent allocated to the
Corporation or any Exchanging Subsidiary) at the time (each such time, an
“Exchange Date”) of such an exchange, including the IPO Sale (each such exchange
or acquisition, an “Exchange”), by reason of such Exchange and the payments
under this Agreement;

 

WHEREAS, the income, gain, loss, expense and other Tax items of the Corporation
or any Exchanging Subsidiary, as a member of the Company (and in respect of each
of the Company’s direct and indirect Subsidiaries treated as a disregarded
entity or a partnership for U.S. federal income Tax purposes), may be affected
by the Basis Adjustment, and the income, gain, loss, expense and other Tax items
of the Corporation or any Exchanging Subsidiary may be affected by the Imputed
Interest; and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and the Imputed Interest on the
actual liability for Taxes of the Corporation or any Exchanging Subsidiary;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Definitions.  As used in this Agreement,
the following terms have the following meanings:

 

“Advisory Firm” means a law or accounting firm that is nationally recognized as
being expert in Tax matters and that is appointed by the Board.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble.

 

“Amended Schedule” is defined in Section 2.03(b) of this Agreement.

 

“Applicable Member” means in respect of that portion of any Tax Benefit Payment
that relates to an Exchange or a deemed Exchange pursuant to clause (5) of the
definition of “Valuation Assumptions,” the Exchanging Member or Member deemed to
Exchange, as applicable.

 

“Available Cash” means all cash and cash equivalents of the Corporation on hand,
less the amount of cash reserves reasonably established in good faith by the
Corporation to (i) provide for the proper conduct of business of the
Corporation, or (ii) comply with applicable law or any Senior Obligations.

 

“Basis Adjustment” means the adjustment to the Tax basis of an Exchange Asset as
a result of (x) an Exchange or (y) the payments made pursuant to this Agreement,
in each case, under the principles of Sections 732(b) and 1012 of the Code (in
situations where, as a result of one or more Exchanges, the Company becomes an
entity that is disregarded as separate from its owner for U.S. federal income
tax purposes), or Sections 743(b) and 754 of the Code (in situations where,
following an Exchange, the Company remains in existence as an entity for
U.S. federal income tax purposes) and, in each case, comparable sections of
state and local Tax laws, if any.  Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment (a “Basis Adjustment Amount”)
resulting from an Exchange of one or more Units shall be determined without
regard to any Pre-Exchange Transfer of such Units and as if any such
Pre-Exchange Transfer had not occurred.  Payments under this Agreement shall not
be treated as resulting in a Basis Adjustment to the extent such payments are
treated as Imputed Interest.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized by law to close.

 

2

--------------------------------------------------------------------------------


 

“Change Notice” is defined in Section 6.01(b) of this Agreement.

 

A “Change of Control” shall be deemed to have occurred if or upon:

 

(i)             both the stockholders of the Corporation and the Board approve,
in accordance with the Corporation’s certificate of incorporation and applicable
law, the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the Corporation’s assets (determined on a
consolidated basis), including a sale of all of the equity interests in the
Company, to any Person or group (as such term is used in Section 13(d)(3) of the
Exchange Act), other than to any, directly or indirectly, wholly owned
Subsidiary of the Corporation, and such sale, lease or transfer is consummated;

 

(ii)          both the stockholders of the Corporation and the Board approve, in
accordance with the Corporation’s certificate of incorporation and applicable
law, a merger or consolidation of the Corporation with any other Person, other
than a merger or consolidation which would result in the Voting Securities of
the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 50.01% of the total voting power represented by
the Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, and such merger or consolidation
is consummated; or

 

(iii)       the acquisition, directly or indirectly, by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation; or (b) a corporation or other entity owned, directly or
indirectly, by all of the stockholders of the Corporation in substantially the
same proportions as their ownership of stock of the Corporation) of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of at least 50.01%
of the aggregate voting power of the Voting Securities of the Corporation;
provided that the Board recommends or otherwise approves or determines that such
acquisition is in the best interest of the Corporation and its stockholders.

 

“Class A Common Stock” is defined in the recitals.

 

“Class B Common Stock” is defined in the recitals.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” is defined in the preamble.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise; “Controlled” and
“Controlling” shall have correlative meanings.

 

“Corporation” is defined in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Corporation Return” means each U.S. federal, state and local income Tax Return,
as applicable, of the Corporation or any Exchanging Subsidiary filed with
respect to Taxes for any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporation, up to and including such Taxable Year, net of the cumulative
amount of Realized Tax Detriments for the same period.  The Realized Tax Benefit
and Realized Tax Detriment for each Taxable Year shall be determined based on
the most recent Tax Benefit Schedule or Amended Schedule, if any, in existence
at the time of such determination.

 

“DB” means German American Capital Corporation and each Permitted Transferee (as
such term is defined in the LLC Agreement) thereof, for so long as such Person
(a) remains a Permitted Transferee (as such term is defined in the LLC
Agreement) and (b) beneficially owns, directly or indirectly, one or more
Company Units.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state and local Tax law, as
applicable, or any other event (including the execution of an IRS Form 870-AD or
similar state or local Tax form) that finally and conclusively establishes the
amount of any liability for Tax.

 

“Dispute” is defined in Section 7.08(a) of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

“Early Termination Rate” means LIBOR plus 100 basis points.

 

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

 

“Effective Time” is defined in the preamble.

 

“Eligible Member” means any Applicable Member that, on the date of the IPO,
immediately following the purchase of Units by the Corporation using a portion
of the net proceeds therefrom, held at least 10% of the Post-IPO Units;
provided, that for purposes of Section 4.02, “Eligible Member” shall mean any
Member that, on the date of the IPO, immediately following the purchase of Units
by the Corporation using a portion of the net proceeds therefrom, held at least
10% of the Post-IPO Units.

 

“Excess Payment” is defined in Section 3.01(c) of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Exchange” is defined in the recitals; “Exchanged” and “Exchanging” shall have
correlative meanings.

 

“Exchange Act” means the Exchange Act of 1934, as amended.

 

“Exchange Agreement” means the exchange agreement, effective as of the Effective
Time, among the Company, the Corporation and the Company Unitholders (as defined
therein) from time to time party thereto, as amended.

 

“Exchange Asset” means each asset that is held by the Company, or by any of its
direct or indirect Subsidiaries treated as a partnership or disregarded entity
for the applicable Tax purposes but only if such indirect Subsidiaries are held
only through Subsidiaries treated as partnerships or disregarded entities for
the applicable Tax purposes, at the time of an Exchange.  An Exchange Asset also
includes any asset that is “substituted basis property” under
Section 7701(a)(42) of the Code with respect to an Exchange Asset.

 

“Exchange Basis Schedule” is defined in Section 2.01 of this Agreement.

 

“Exchange Date” is defined in the recitals.

 

“Exchange Payment” is defined in Section 5.01 of this Agreement.

 

“Exchanging Subsidiary” means any Subsidiary of the Corporation that is a
transferee in an Exchange pursuant to the Exchange Agreement.

 

“Expert” is defined in Section 7.09 of this Agreement.

 

“Fertitta Holders” means each of (a) FI Station Investor LLC and each Affiliate
of FI Station Investor LLC that becomes a Member, (b) Fertitta Business
Management LLC and each Affiliate of Fertitta Business Management LLC that
becomes a Member, (c) Frank J. Fertitta III, (d) Lorenzo J. Fertitta, (e) each
Affiliate or member of the Family Group (as such term is defined in the LLC
Agreement) of Frank J. Fertitta III or Lorenzo J. Fertitta, and (f) each
Permitted Transferee (as such term is defined in the LLC Agreement) thereof, for
so long as such Person (a) remains a Permitted Transferee (as such term is
defined in the LLC Agreement) and (b) beneficially owns, directly or indirectly,
one or more Company Units.

 

“Fertitta Majority Holder” means the holder of a majority of the Company Units
held by the Fertitta Holders.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation, any Exchanging Subsidiary or any member
of an affiliated, combined or consolidated group of any of the foregoing (or,
without duplication, the Company and the Company’s Subsidiaries, but only with
respect to the Corporation’s or any Exchanging Subsidiary’s pro rata share of
the Company’s and the Company’s Subsidiaries’ Tax liability for such Taxable
Year determined using the same methods, elections, conventions and similar
practices used on the Corporation Return for such Taxable Year) as would be
shown on its Tax Return but determined (i) using the Non-Stepped Up Tax Basis of
the Exchange Assets as reflected on the Exchange Basis Schedule, including
amendments thereto, for the Taxable Year

 

5

--------------------------------------------------------------------------------


 

instead of the Tax basis of the Exchange Assets reflecting the Basis Adjustments
and (ii) excluding any deduction attributable to Imputed Interest for the
Taxable Year.  Hypothetical Tax Liability shall be determined without taking
into account the carryover or carryback of any Tax item (or portions thereof)
that is attributable to any Basis Adjustment or to the Imputed Interest.

 

“Imputed Interest” shall mean any interest imputed under Section 1272,
Section 1274 or Section 483 or other provision of the Code and any similar
provision of state and local Tax law applicable with respect to the
Corporation’s payment obligations under this Agreement.

 

“Interest Amount” is defined in Section 3.01(b) of this Agreement.

 

“IPO” means the initial public offering of shares of Class A Common Stock by the
Corporation.

 

“IPO Sale” is defined in the recitals.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two calendar
days prior to the first day of such month, on Reuters Screen LIBOR0l Page (or if
such screen shall cease to be publicly available, as reported by any other
publicly available source of such market rate) for London interbank offered
rates for United States dollar deposits for such month (or portion thereof).

 

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Company, dated as of April 28, 2016, as amended.

 

“Market Value” means, with respect to the shares of Class A Common Stock, on any
given date:  (i) if the Class A Common Stock is listed for trading on the New
York Stock Exchange, the closing sale price per share of Class A Common Stock on
the New York Stock Exchange on that date (or, if no closing sale price is
reported, the last reported sale price), (ii) if the Class A Common Stock is not
listed for trading on the New York Stock Exchange, the closing sale price (or,
if no closing sale price is reported, the last reported sale price) as reported
on that date in composite transactions for the principal national securities
exchange registered pursuant to Section 6(g) of the Exchange Act of 1934, as
amended, on which the Class A Common Stock is listed, (iii) if the Class A
Common Stock is not so listed on the New York Stock Exchange or a national
securities exchange, the last quoted bid price for the Class A Common Stock on
that date in the over-the-counter market as reported by OTC Markets Group or a
similar organization, or (iv) if the Class A Common Stock is not so listed or
quoted by OTC Markets Group or a similar organization the cash consideration
paid for the Class A Common Stock, or the fair market value of other property
delivered for the Class A Common Stock, as the Board, in its sole discretion,
shall determine in good faith.

 

“Members” means the parties hereto, other than the Corporation and the Company,
and each other Person who from time to time executes a Joinder Agreement in the
form attached hereto as Exhibit A.

 

6

--------------------------------------------------------------------------------


 

“Net Tax Benefit” is defined in Section 3.01(b).

 

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustments and no
Pre-Exchange Transfers had been made with respect to such asset.

 

“Notice” is defined in Section 7.01.

 

“Objection Notice” is defined in Section 2.03(a).

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Post-IPO Units” means the number of Units outstanding after giving effect to
the completion of the IPO (after taking into account the delivery of shares of
Class A Common Stock to the underwriters in respect of any overallotment option)
and the related issuance of Units to the Corporation by the Company in exchange
for the proceeds therefrom, as such number of Units may be equitably adjusted to
reflect any dividend, split, subdivision or combination of shares, or
reclassification, recapitalization, merger, consolidation or other
reorganization of or with respect to the Units occurring subsequent to such
time.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) of one or more Units (i) that occurs prior to an Exchange of such Units,
and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of the
Corporation, any Exchanging Subsidiary or any member of an affiliated, combined
or consolidated group of any of the foregoing (or, without duplication, the
Company and the Company’s Subsidiaries, but only with respect to the
Corporation’s or any Exchanging Subsidiary’s pro rata share of the Company’s and
the Company’s Subsidiaries’ Tax liability for such Taxable Year determined using
the same methods, elections, conventions and similar practices used on the
Corporation Return for such Taxable Year).  If all or a portion of the actual
liability for such Taxes for the Taxable Year is adjusted as a result of an
audit by a Taxing Authority of such Taxable Year or any other Taxable Year, such
adjustment shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of the Corporation, any Exchanging Subsidiary or any
member of an affiliated, combined or consolidated group of any of the foregoing
(or, without duplication, the Company and the Company’s Subsidiaries, but only
with respect to the Corporation’s or any Exchanging Subsidiary’s pro rata share
of the Company’s and the Company’s Subsidiaries’ Tax Liability for such Taxable
Year determined using the same methods, elections, conventions and similar
practices used on the Corporation Return for such Taxable Year) over the
Hypothetical Tax

 

7

--------------------------------------------------------------------------------


 

Liability for such Taxable Year.  If all or a portion of the actual liability
for such Taxes for the Taxable Year is adjusted as a result of an audit by a
Taxing Authority of such Taxable Year or any other Taxable Year, such adjustment
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Dispute” is defined in Section 7.09 of this Agreement.

 

“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.

 

“Schedule” means any of (i) an Exchange Basis Schedule, (ii) a Tax Benefit
Schedule or (iii) an Early Termination Schedule.

 

“Section 754 Election” means an election under Section 754 of the Code and any
comparable election under applicable state or local income Tax laws, if any.

 

“Senior Obligations” is defined in Section 5.01 of this Agreement.

 

“Shortfall” is defined in Section 3.01(c) of this Agreement.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests (including the general partner interests or managing member or
similar interests) of such Person.

 

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporation or any Exchanging
Subsidiary as defined in Section 441(b) of the Code or comparable section of
state or local Tax law, as applicable (and, therefore, may include a period of
less than 12 months for which a Corporation Return is prepared).

 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits and any interest related to such taxes.

 

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

8

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Units” is defined in the recitals.

 

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, (x) the Corporation, any Exchanging Subsidiary or any member
of an affiliated, combined or consolidated group of any of the foregoing will
have sufficient taxable income to utilize fully the deductions arising from the
Basis Adjustments and the Imputed Interest, and (y) the U.S. federal income Tax
rates and state and local income Tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other applicable laws as in effect on the Early Termination Date, (2) any loss
carryovers attributable to any Basis Adjustment or Imputed Interest and
available as of the date of the Early Termination Schedule will be utilized by
the Corporation, any Exchanging Subsidiary or any member of an affiliated,
combined or consolidated group of any of the foregoing on a pro rata basis from
the date of the Early Termination Schedule through the date that is the
scheduled expiration date of such loss carryovers, (3) any non-amortizable
assets (other than those treated as inventory or stock in trade of the Company
for U.S. federal income Tax purposes) will be disposed of on the fifteenth
anniversary of the earlier of (x) the Basis Adjustment and (y) the Early
Termination Date and (4) if, at the Early Termination Date, there are Units that
have not been Exchanged, then each such Unit shall be deemed to be Exchanged for
the Market Value of the shares of Class A Common Stock and the amount of the
cash payment to which the Applicable Member would be entitled under this
Agreement if the Exchange occurred on the Early Termination Date.

 

“Voting Securities” means any equity securities of the Corporation that are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Board.

 

Section 1.02.                          Other Definitional and Interpretative
Provisions.  The words “hereof,” “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.  References to Articles, Sections
and Exhibits are to Articles, Sections and Exhibits of this Agreement unless
otherwise specified.  Any capitalized term used in any Exhibit but not otherwise
defined therein has the meaning ascribed to such term in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import.  “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.  References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms thereof.  References to any Person include
the successors and permitted assigns of that Person.  References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively.  References to “law,” “laws” or to a particular statute
or law shall be deemed also to include any and all applicable laws.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 2
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

 

Section 2.01.                          Exchange Basis Schedule.  Within 60
calendar days after the filing of the U.S. federal income Corporation Return for
each Taxable Year, the Corporation shall deliver to each Member that
participated in an Exchange for such Taxable Year, a schedule (the “Exchange
Basis Schedule”) that shows in reasonable detail (i) the Non-Stepped Up Tax
Basis of the Exchange Assets as of each applicable Exchange Date, (ii) the Basis
Adjustment Amount with respect to the Exchanges effected in such Taxable Year,
calculated in the aggregate, (iii) the period or periods, if any, over which the
Exchange Assets are amortizable and/or depreciable and (iv) the period or
periods, if any, over which each Basis Adjustment Amount is amortizable and/or
depreciable (which, for non-amortizable assets, shall be based on the Valuation
Assumptions).

 

Section 2.02.                          Tax Benefit Schedule. (a) Within 60
calendar days after the filing of the U.S. federal income Corporation Return for
any Taxable Year in which there is a Realized Tax Benefit or Realized Tax
Detriment, the Corporation shall provide to each Member that previously
participated in an Exchange a schedule showing, in reasonable detail, the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year (a “Tax Benefit Schedule”).  Each Tax Benefit Schedule will become
final as provided in Section 2.03(a) and may be amended as provided in
Section 2.03(b) (subject to the procedures set forth in Section 2.03(b)).

 

(b)         Applicable Principles.  Subject to Section 3.03, the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the actual liability for Taxes of the Corporation or
any Exchanging Subsidiary for such Taxable Year attributable to the Basis
Adjustments and Imputed Interest determined using a “with and without”
methodology.  The actual liability for Taxes will take into account the
deduction of the portion of the Tax Benefit Payment that must be accounted for
as interest under the Code based upon the characterization of Tax Benefit
Payments as additional consideration payable by the Corporation for the Units
acquired in an Exchange.  Carryovers or carrybacks of any Tax item attributable
to the Basis Adjustments and the Imputed Interest shall be considered to be
subject to the rules of the Code and the Treasury Regulations or the appropriate
provisions of U.S. state and local income and franchise Tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type.  If a carryover or carryback of any Tax item includes a portion
that is attributable to the Basis Adjustment or the Imputed Interest and another
portion that is not, such portions shall be considered to be used in accordance
with the “with and without” methodology.  All Tax Benefit Payments (other than
amounts accounted for as interest under the Code) will (A) be treated as
subsequent upward purchase price adjustments that give rise to further Basis
Adjustments to Exchange Assets for the Corporation and (B) have the effect of
creating additional Basis Adjustments to Exchange Assets for the Corporation in
the year of payment, and, as a result, such additional Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate.

 

10

--------------------------------------------------------------------------------


 

Section 2.03.                          Procedures, Amendments.

 

(a)                                 Procedures.  Each time the Corporation
delivers to the Members a Schedule under this Agreement, including any Amended
Schedule, but excluding any Early Termination Schedule or amended Early
Termination Schedule, the Corporation also shall (x) deliver to each Eligible
Member the Corporation Return, along with schedules and work papers, as
determined by the Corporation or requested by such Eligible Member, providing
reasonable detail regarding the preparation of such Schedule and (y) allow the
Eligible Members reasonable access to the appropriate representatives of the
Corporation and the Advisory Firm (if any) in connection with a review of such
Schedule.  Each party shall bear its own expenses associated with such review
and investigation. The applicable Schedule shall become final and binding on all
parties unless an Eligible Member, within 60 calendar days after an Exchange
Basis Schedule or amendment thereto or a Tax Benefit Schedule or amendment
thereto was provided to the Members, provides the Corporation with notice of an
objection to such Schedule (“Objection Notice”) made in good faith.  If the
Corporation and such Eligible Member are unable to resolve the issues raised in
such notice within 60 calendar days of receipt by the Corporation of an
Objection Notice with respect to such Exchange Basis Schedule or Tax Benefit
Schedule, the Corporation and such Eligible Member shall employ the
reconciliation procedures as provided for in Section 7.09 of this Agreement.

 

(b)                                 Amended Schedule.  The applicable Schedule
for any Taxable Year shall be amended from time to time by the Corporation
(i) in connection with a Determination affecting such Schedule, (ii) to correct
material inaccuracies in the Schedule identified as a result of the receipt of
additional factual information that was not previously taken into account,
(iii) to comply with the Expert’s determination under the Reconciliation
Procedures, (iv) to reflect a material change (relative to the amounts in the
original Tax Benefit Schedule) in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carry forward of
a loss or other Tax item to such Taxable Year, (v) to reflect a material change
(relative to the amounts in the original Tax Benefit Schedule) in the Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year, or (vi) to adjust the Exchange
Basis Schedule to take into account payments made pursuant to this Agreement
(any such Schedule, an “Amended Schedule”).

 

ARTICLE 3
TAX BENEFIT PAYMENTS

 

Section 3.01.                          Payments.

 

(a)                                 Payments.  Subject to Section 3.03, within
five (5) Business Days of a Tax Benefit Schedule that was delivered to the
Applicable Members becoming final in accordance with Section 2.03(a), the
Corporation shall pay to the Applicable Members the applicable Tax Benefit
Payment determined pursuant to Section 3.01(b).  Each such Tax Benefit Payment
shall be made by wire transfer of immediately available funds to the bank
accounts of the Applicable Members previously designated by each such Member to
the Corporation; provided that no Tax Benefit Payment shall be made in respect
of estimated Tax payments, including estimated U.S. federal income Tax payments.

 

(b)                                 A “Tax Benefit Payment” means, with respect
to an Applicable Member, an amount, not less than zero, equal to the sum of
(A) the Net Tax Benefit allocable to such

 

11

--------------------------------------------------------------------------------


 

Member and (B) the Interest Amount allocable to such Member.  For the avoidance
of doubt, for Tax purposes, the Interest Amount shall not be treated as interest
but instead shall be treated as additional consideration for Units in
Exchanges.  The “Net Tax Benefit” for a Taxable Year shall be an amount equal to
the excess, if any, of (i) 85% of the Cumulative Net Realized Tax Benefit as of
the end of such Taxable Year over (ii) the total amount of Tax Benefit Payments
with respect to Net Tax Benefits previously made under this Section 3.01;
provided, however, that no Member shall be required to return any portion of any
previously received Tax Benefit Payment under any circumstances.  The “Interest
Amount” for a Taxable Year shall equal the interest on the Net Tax Benefit for
such Taxable Year calculated at the Agreed Rate from the due date (without
extensions) for the filing of the Corporation Return with respect to Taxes for
such Taxable Year until the Payment Date.  The Net Tax Benefit shall be
determined separately with respect to each separate Exchange on an individual
basis by reference to the Exchange of a Unit and the resulting Basis Adjustments
to the Corporation (as determined pursuant to Section 2.02(b)).

 

(c)                                  Increase or Decrease in Future Payments.

 

(i)                                     Within five (5) Business Days after the
delivery of an Amended Schedule to the Applicable Members for any Taxable Year,
the Corporation shall pay to the Applicable Members an amount equal to the
excess, if any, of (x) the amount such Member is entitled to receive under this
Agreement in respect of the relevant Taxable Year (based on such Amended
Schedule) over (y) the cumulative amount such Member actually received in
respect of such Taxable Year pursuant to this Agreement.

 

(ii)                                  In the event that an Amended Schedule
reflects a decrease in the Realized Tax Benefit (including by reason of net
operating loss carryovers or carrybacks) and payments have previously been made
based on the higher Realized Tax Benefit reflected in any prior Schedule (either
such excess, an “Excess Payment”), future payments, if any, to be made under
this Section 3.01 shall be reduced by the amount of the Excess Payment until
such Excess Payment has effectively been repaid.  For the avoidance of doubt, if
future payments are insufficient to repay any Excess Payment (a “Shortfall”),
the Members shall have no obligation to repay to the Corporation or any other
Person any such Shortfall.

 

(d)                                 Payment Covenant.  The Corporation shall use
best efforts to ensure that it has sufficient Available Cash to make all
payments due under this Agreement without regard to the last sentence of
Section 4.01(b), including using best efforts to cause the Company to make
distributions to the Corporation to make such payments so long as there is not a
continuing default or event of default under any credit agreement, loan
agreement, note, indenture or other agreement governing indebtedness of the
Company or any of its Subsidiaries or the Corporation and such payment or
incurrence of indebtedness would not give rise to a default under any such
credit agreement, loan agreement, note, indenture or other agreement governing
indebtedness of the Company or any of its Subsidiaries or the Corporation.

 

Section 3.02.                          No Duplicative Payments.  It is intended
that the provisions of this Agreement will not result in duplicative payment of
any amount (including interest) required under this Agreement.  It is also
intended that the provisions of this Agreement, subject to

 

12

--------------------------------------------------------------------------------


 

Article 4 and Section 7.14, will result in an amount equal to 85% of the
Corporation’s Cumulative Net Realized Tax Benefit being paid over to the
Members.  The provisions of this Agreement shall be construed in the appropriate
manner to ensure such intentions are realized.

 

Section 3.03.                          Pro Rata Payments.  (a) Notwithstanding
anything in Section 3.01 to the contrary, to the extent that (i) the
Corporation’s or any Exchanging Subsidiary’s aggregate Tax benefit with respect
to any Basis Adjustment or Imputed Interest is limited in a particular Taxable
Year because the Corporation or any Exchanging Subsidiary does not have
sufficient taxable income, the limitation on the Tax benefit for the Corporation
or any Exchanging Subsidiary shall be allocated among the Exchanging Members in
proportion to the respective amounts of Realized Tax Benefits that would have
been determined under this Agreement in respect of each Exchanging Member if the
Corporation or any Exchanging Subsidiary had sufficient taxable income so that
there were no such limitation.

 

(b)                                 If for any reason the Corporation does not
fully satisfy its payment obligations to make all Tax Benefit Payments due under
this Agreement in respect of a particular Taxable Year, then the Corporation and
the Exchanging Members agree that (i) the Corporation shall pay the same
proportion of each Tax Benefit Payment due under this Agreement in respect of
such Taxable Year, without favoring one obligation over the other, and (ii) no
Tax Benefit Payment shall be made in respect of any Taxable Year until all Tax
Benefit Payments in respect of prior Taxable Years have been made in full.

 

ARTICLE 4
TERMINATION

 

Section 4.01.                          Early Termination, Change of Control and
Breach of Agreement.  (a) The Corporation may terminate this Agreement at any
time with respect to all of the Units held (or previously Exchanged) by all
Members by paying to the Applicable Members the Early Termination Payment;
provided, however, that this Agreement shall terminate only upon the receipt of
the Early Termination Payment by all Applicable Members, and provided, further,
that the Corporation may withdraw any Early Termination Notice prior to the time
at which any Early Termination Payment has been paid.  Upon payment of the Early
Termination Payment by the Corporation, neither the Members nor the Corporation
shall have any further payment obligations under this Agreement, other than for
any (x) Tax Benefit Payment agreed to by the Corporation and the Applicable
Member, acting in good faith, to be due and payable but unpaid as of the Early
Termination Notice and (y) Tax Benefit Payment due for the Taxable Year ending
with or including the date of the Early Termination Notice (except to the extent
that the amount described in this clause (y) is included in the Early
Termination Payment).  If an Exchange occurs after the Corporation makes the
Early Termination Payments with respect to all Applicable Members, the
Corporation shall have no obligations under this Agreement with respect to such
Exchange, and its only obligation under this Agreement in such case shall be its
obligations under Section 4.03(a).

 

(b)                                 Upon a Change of Control or if the
Corporation breaches any of its material obligations under this Agreement, then
all of the Corporation’s obligations hereunder shall be accelerated and
calculated as if an Early Termination Notice had been delivered on the date of
such Change of Control or breach and such obligations shall include, but shall
not be limited to,

 

13

--------------------------------------------------------------------------------


 

(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of such acceleration, (2) any Tax Benefit Payment
agreed to by the Corporation and any Applicable Member, acting in good faith, to
be due and payable but unpaid as of the date of such acceleration and (3) any
Tax Benefit Payment due for the Taxable Year ending with or including the date
of such acceleration (except to the extent that the amount described in this
clause (3) is included in the amount described in clause (1)).  Notwithstanding
the foregoing, in the event that the Corporation breaches this Agreement, the
Members shall be entitled to elect to receive the amounts set forth in
clauses (1), (2) and (3) above or any other remedy available at law or in
equity.  The parties agree that the failure to make any payment due pursuant to
this Agreement within three months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement; provided that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due;
provided, further that except as provided in Section 3.01(d), the failure to
make any payment due pursuant to this Agreement as a result of (a) a
prohibition, restriction or covenant under any credit agreement, loan agreement,
note, indenture or other agreement governing indebtedness of the Company or any
of its Subsidiaries or the Corporation or (b) restrictions under applicable law,
including the rules and regulations of applicable gaming authorities,  shall not
be considered to be a breach of a material obligation under this Agreement.

 

(c)                                  The Corporation, the Company and each of
the Members hereby acknowledge and agree that, as of the date of this Agreement
and as of the date of each Exchange, the timing and aggregate value of the Tax
Benefit Payments cannot reasonably be ascertained for U.S. federal income Tax or
other applicable Tax purposes.

 

Section 4.02.                          Early Termination Notice.  If the
Corporation exercises its right of early termination under Section 4.01, the
Corporation shall deliver to each Member notice of the exercise of such right
(“Early Termination Notice”) and a schedule (the “Early Termination Schedule”)
showing in reasonable detail the calculation of the Early Termination Payment
with respect to such Member.  At the time the Corporation delivers the Early
Termination Notice to the Members, the Corporation shall (a) deliver to each
Member schedules and work papers, as determined by the Corporation or requested
by a Member, providing reasonable detail regarding the calculation of the Early
Termination Payment and (b) allow each Member reasonable access to the
appropriate representatives of the Corporation and the Advisory Firm (if any) in
connection with its review of such calculation.  Each party shall bear its own
expenses associated with such review. The Early Termination Payment set forth in
the Early Termination Schedule shall become final and binding on the parties
unless any Eligible Member provides the Corporation with notice of an objection
to the calculation of the Early Termination Payment made in good faith within 60
calendar days after the Early Termination Schedule was provided to the Members
(or such shorter period as may be mutually agreed in writing by the parties). 
If any Eligible Member provides the Corporation with written notice of its
objection to the calculation of the Early Termination Payment set forth in the
Early Termination Schedule, and such Eligible Member and the Corporation, for
any reason, cannot agree upon the amount of the Early Termination Payment
within 60 calendar days following the Corporation’s receipt of such Eligible
Member’s objection, the Corporation and such Eligible Member shall employ the
Reconciliation Procedures as described in Section 7.09 of this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 4.03.                          Payment upon Early Termination. 
(a) Within five (5) Business Days after the Early Termination Schedule has
become final and binding, the Corporation shall pay to each Applicable Member an
amount equal to the Early Termination Payment.  Such payment shall be made by
wire transfer of immediately available funds to the bank account designated by
the Applicable Member.

 

(b)                                 The “Early Termination Payment” as of the
date of the delivery of an Early Termination Schedule shall equal, with respect
to the Applicable Member, the present value, discounted at the Early Termination
Rate as of such date, of all Tax Benefit Payments that would be required to be
paid by the Corporation to the Applicable Member beginning from the Early
Termination Date and assuming that the Valuation Assumptions are applied.

 

ARTICLE 5
SUBORDINATION AND LATE PAYMENTS

 

Section 5.01.                          Subordination.  Notwithstanding any other
provision of this Agreement to the contrary, any Tax Benefit Payment or Early
Termination Payment required to be made by the Corporation to the Members under
this Agreement (an “Exchange Payment”) shall rank subordinate and junior in
right of payment to any principal, interest or other amounts due and payable in
respect of all obligations in respect of indebtedness for borrowed money of the
Corporation (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of the Corporation that are not Senior Obligations.

 

Section 5.02.                          Late Payments by the Corporation.  The
amount of all or any portion of any Exchange Payment not made to any Member when
due (without regard to Section 5.01) under the terms of this Agreement shall be
payable together with interest thereon, computed at the Default Rate and
commencing from the date on which such Exchange Payment was due and payable.

 

ARTICLE 6
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01.                          Eligible Member Participation in the
Corporation’s and the Company’s Tax Matters.  (a) Except as otherwise provided
herein or in the LLC Agreement, the Corporation shall have full responsibility
for, and sole discretion over, all Tax matters concerning the Corporation, the
Company and any Exchanging Subsidiary, including the preparation, filing or
amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes.  Notwithstanding the foregoing, the Corporation shall
notify the applicable Eligible Member of, and keep the applicable Eligible
Member reasonably informed with respect to, the portion of any audit of the
Corporation, the Company and any Exchanging Subsidiary by a Taxing Authority the
outcome of which is reasonably expected to affect the applicable Eligible
Member’s rights and obligations under this Agreement, and shall provide such
Eligible Member reasonable opportunity to provide information and other input to
the Corporation, the Company, any Exchanging Subsidiary and their respective
advisors concerning the conduct of any such portion of such audit; provided,
however, that the Corporation, the Company and any Exchanging Subsidiary shall
not be required to take any action that is inconsistent with any provision of
the LLC Agreement.  The Corporation and any Exchanging Subsidiary shall not
settle or fail to

 

15

--------------------------------------------------------------------------------


 

contest any issue pertaining to Taxes that is reasonably expected to adversely
affect any Member’s rights and obligations under this Agreement without the
consent of each such Member that is an Eligible Member, such consent not to be
unreasonably withheld or delayed.

 

(b)                                 If the Corporation, the Company, or any of
their respective Subsidiaries receives a 30-day letter, a final audit report, a
statutory notice of deficiency or similar written notice from any Taxing
Authority with respect to the Tax treatment of any Exchange (a “Change Notice”),
which, if sustained, would result in (i) a reduction in the amount of Realized
Tax Benefit with respect to a Taxable Year preceding the Taxable Year in which
the Change Notice is received or (ii) a reduction in the amount of Tax Benefit
Payments the Corporation will be required to pay to any Member with respect to
Taxable Years after and including the Taxable Year in which the Change Notice is
received, the Corporation shall deliver prompt written notice of such Change
Notice to such Member.

 

Section 6.02.                          Consistency.  (a) Except upon the written
advice of an Advisory Firm to the Corporation or as otherwise required by law,
the Corporation, the Members and any Exchanging Subsidiary agree to report and
cause to be reported for all purposes, including U.S. federal, state and local
Tax purposes and financial reporting purposes, all Tax-related items (including
items arising from the Basis Adjustments and each Tax Benefit Payment) in a
manner consistent with that specified by the Corporation in any Schedule
provided by or on behalf of the Corporation under this Agreement.  Any Dispute
concerning such advice shall be subject to Section 7.09; provided, however, that
only the Eligible Members shall have the right to object to such advice pursuant
to this Section 6.02.

 

(b)                                 In the event that an Advisory Firm is
replaced by the Corporation, such replacement Advisory Firm shall be required to
perform its services under this Agreement using procedures and methodologies
consistent with those used by the previous Advisory Firm, unless (a) otherwise
required by law or upon the advice of the Corporation’s counsel or (b) the
Corporation and each such affected Member that is an Eligible Member agree to
the use of other procedures and methodologies.

 

Section 6.03.                          Cooperation.  The Members shall
(a) furnish to the Corporation in a timely manner such information, documents
and other materials as the Corporation may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make themselves
available to the Corporation and its representatives to provide explanations of
documents and materials and such other information as the Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter described in clause (a) above.  The Corporation shall reimburse
the applicable Member for any reasonable third-party costs and expenses incurred
pursuant to this Section 6.03.

 

Section 6.04.                          Section 754 Elections.  If at any point
the Company or any of its direct or indirect Subsidiaries that is a partnership
for U.S. federal income tax purposes does not have a Section 754 Election in
effect, the Corporation shall cause the Company or such Subsidiary, as

 

16

--------------------------------------------------------------------------------


 

applicable, to make a Section 754 Election at the time that the Company or such
Subsidiary, as applicable, files its next U.S. federal income Tax Return.

 

ARTICLE 7
MISCELLANEOUS

 

Section 7.01.                          Notices.  All notices, requests, consents
and other communications hereunder (each, a “Notice”) to any party shall be in
writing and shall be delivered in person or sent by facsimile (provided a copy
is thereafter promptly delivered as provided in this Section 7.01) or nationally
recognized overnight courier, addressed to such party at the address or
facsimile number set forth in Exhibit B hereto, or below with respect to the
Corporation, or such other address or facsimile number as may hereafter be
designated in writing by such party to the other parties:

 

If to the Corporation, to:

 

Red Rock Resorts, Inc..
1505 South Pavilion Center Drive
Las Vegas, Nevada 89135
Attention:  Richard J. Haskins, President

 

with a copies (which shall not constitute notice to the Corporation) to:

 

Milbank, Tweed, Hadley & McCloy, LLP
601 South Figueroa Street
30th Floor
Los Angeles, California 90017
Attention:          Kenneth J. Baronsky

Deborah J. Conrad

 

Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 7.01, if sent prior to 5:00 p.m. in the place of
receipt and such day is a Business Day; otherwise, such Notice shall be deemed
not to have been received until the next succeeding Business Day.

 

Section 7.02.                          Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

Section 7.03.                          Entire Agreement; No Third-Party
Beneficiaries.  Except as provided in Section 7.06, this Agreement, the Exchange
Agreement and the LLC Agreement constitute the entire agreement and supersede
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns in accordance with Section 7.06, and
nothing in this Agreement, express or

 

17

--------------------------------------------------------------------------------


 

implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 7.04.                          Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware,
without regard to the conflicts of laws principles thereof that would mandate
the application of the laws of another jurisdiction.

 

Section 7.05.                          Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

Section 7.06.                          Successors; Assignment; Amendments;
Waivers.  No Member may assign its rights under this Agreement to any person
without the prior written consent of the Corporation; provided, however, that
(i) to the extent Units are effectively transferred in accordance with the terms
of the LLC Agreement, the transferring Member may assign to the transferee of
such Units the transferring Member’s rights under this Agreement with respect to
such transferred Units, as long as such transferee has executed and delivered,
or, in connection with such transfer, executes and delivers, a Joinder Agreement
in the form attached hereto as Exhibit A (or such other joinder in form and
substance reasonably satisfactory to the Corporation), agreeing to become a
“Member” for all purposes of this Agreement, except as otherwise provided in
such Joinder Agreement, and (ii) once an Exchange has occurred, any and all
payments that may become payable to a Member pursuant to this Agreement with
respect to the Exchanged Units may be assigned to any Person or Persons, as long
as any such Person has executed and delivered, or, in connection with such
assignment, executes and delivers, a Joinder Agreement in the form attached
hereto as Exhibit A (or such other joinder in form and substance reasonably
satisfactory to the Corporation), provided, further, however, that no such
assignment or transfer shall relieve any party hereto of any of its obligations
hereunder. Notwithstanding the foregoing provisions of this Section 7.06, no
assignee described in clause (ii) of the immediately preceding paragraph shall
have any rights under this Agreement except for the right to enforce its right
to receive payments under this Agreement and under no circumstances shall the
rights and privileges conferred upon Eligible Members hereunder be transferable.
In the event an Eligible Member transfers its Units to a Permitted Transferee
(as defined in the LLC Agreement), such Eligible Member shall have the right, on
behalf of such transferee, to enforce such rights and privileges with respect to
such transferred Units.

 

No provision of this Agreement may be amended unless such amendment is approved
in writing by each of (i) the Corporation, (ii) the Company, (iii) the Members
holding a majority of the then outstanding Units (excluding Units held by the
Corporation or any Exchanging Subsidiary), and (iv) as long as DB or the
Fertitta Holders hold a number of Units that is equal to or greater than ten
percent (10%) of the Post-IPO Units, the consent of DB and/or the Fertitta
Majority Holder, as applicable; provided, that no such amendment shall be
effective if such

 

18

--------------------------------------------------------------------------------


 

amendment would have a disproportionate effect on the payments certain Members
will or may receive under this Agreement unless all such Members affected
consent in writing to such amendment.  No provision of this Agreement may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.

 

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 

Section 7.07.                          Titles and Subtitles.  The titles of the
articles, sections and subsections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement.

 

Section 7.08.                          Resolution of Disputes.  (a) Any and all
disputes that are not governed by Section 7.09, including any ancillary claims
of any party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally settled by arbitration conducted
by a single arbitrator in New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect (except as may be
modified by mutual agreement of the Corporation, the Company and each of the
affected Members).  If the parties to the Dispute fail to agree on the selection
of an arbitrator within thirty (30) calendar days of the receipt of the request
for arbitration, the American Arbitration Association shall make the
appointment.  The arbitrator shall be a lawyer admitted to the practice of law
in the State of New York and shall conduct the proceedings in the English
language.  Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.  In addition to monetary damages,
the arbitrator shall be empowered to award equitable relief, including an
injunction and specific performance of any obligation under this Agreement.  The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
consequential, exemplary or similar damages with respect to any Dispute.  The
award shall be final and binding upon the parties as from the date rendered, and
shall be the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. 
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

 

(b)                                 Notwithstanding the provisions of
paragraph (a), the Corporation may bring an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 7.08 to any such action or proceeding and
(ii) agrees that proof shall not be required that monetary damages for breach

 

19

--------------------------------------------------------------------------------


 

of the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH
(B) OF THIS SECTION 7.08, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION
OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT.  Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award.  The parties
acknowledge that the forums designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another. 
The parties hereby waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter may have to personal jurisdiction or to
the laying of venue of any such ancillary suit, action or proceeding brought in
any court referred to in the first sentence of this Section 7.08(c) and such
parties agree not to plead or claim otherwise.

 

Section 7.09.                          Reconciliation.  In the event that the
Corporation and the disputing Eligible Member are unable to resolve a
disagreement with respect to a matter governed by Sections 2.03, 4.02, or 6.02
within the relevant period designated in this Agreement (“Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to a
nationally recognized expert (the “Expert”) in the particular area of
disagreement mutually acceptable to both parties.  The Expert shall be a partner
in a nationally recognized accounting firm or a law firm (other than the
Advisory Firm), and the Expert shall not, and the firm that employs the Expert
shall not, unless otherwise agreed by the Corporation and such Eligible Member,
have any material relationship with either the Corporation or such Eligible
Member.  If the parties are unable to agree on an Expert within thirty
(30) calendar days of receipt by the respondent(s) of written notice of a
Reconciliation Dispute, the Expert shall be appointed by the American
Arbitration Association.  The Expert shall resolve any matter relating to the
Exchange Basis Schedule or an amendment thereto or the Early Termination
Schedule or an amendment thereto within thirty (30) calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case, after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on such date and
such Tax Return may be filed as prepared by the Corporation, subject to
adjustment or amendment upon resolution.  In the event that this reconciliation
provision is utilized, the costs and expenses relating to the engagement of the
Expert or amending any Tax Return shall be borne by the Corporation. The
Corporation and each Eligible Member shall otherwise bear their own costs and
expenses of such proceeding, unless an Eligible Member has a prevailing position
that is more than 15% of the payment at issue, in which case the Corporation
shall reimburse such Eligible Member for any reasonable out-of-pocket costs and
expenses in such proceeding.  Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.09 shall be decided
by the Expert.  The Expert shall finally determine any Reconciliation Dispute
and the determinations of the Expert pursuant to this

 

20

--------------------------------------------------------------------------------


 

Section 7.09 shall be (i) final and may be enforced as if it were the award of
an arbitrator issued under and pursuant to the rules of the American Arbitration
Association and (ii) binding on the Corporation and the Members and may be
entered and enforced in any court having competent jurisdiction.

 

Section 7.10.        Withholding.  (a) The Corporation shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporation is required to deduct and withhold with respect to
the making of such payment under the Code, the Treasury Regulations promulgated
thereunder or any provision of state, local or foreign Tax law.  To the extent
that amounts are so withheld and paid over to the appropriate Taxing Authority
by the Corporation, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the applicable Member in respect of whom
such withholding was made.

 

(b)   If the Corporation determines that it is required to deduct and withhold
taxes with respect to any payment payable to an Applicable Member pursuant to
this Agreement, the Corporation shall use commercially reasonable efforts to
promptly notify such Applicable Member and will consider in good faith any
theories, positions or alternative arrangements that such Applicable Member
raises (reasonably in advance of the date on which the Corporation believes
withholding is required) as to why withholding is not required or that may avoid
the need for such withholding, provided that the Corporation is not required to
incur additional costs as a result of such obligation and this
Section 7.10(b) shall not in any manner limit the authority of the Corporation
to withhold Taxes with respect to an Applicable Member pursuant to
Section 7.10(a) hereof.

 

Section 7.11.         Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets.  (a) If the Corporation becomes a member of an
affiliated or consolidated group of corporations that files a consolidated
income Tax Return pursuant to Section 1501 et seq. of the Code or any
corresponding provisions of state, local or foreign law, then:  (i) the
provisions of this Agreement shall be applied with respect to the group as a
whole; and (ii) Exchange Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.

 

(b)   If the Corporation is obligated to make an Exchange Payment hereunder and
the Corporation or any Exchanging Subsidiary transfers one or more assets to a
corporation (or a Person classified as a corporation for U.S. federal income Tax
purposes) that is not a successor pursuant to Section 7.06 and with which the
Corporation does not file a consolidated Tax Return pursuant to Section 1501 of
the Code, such transferor, for purposes of calculating the amount of any
Exchange Payment (e.g., calculating the gross income of the transferor and
determining the Realized Tax Benefit of such transferor) due hereunder, shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such transfer.  The consideration deemed to be received by such
transferor shall be equal to the fair market value of the transferred asset,
plus (i) the amount of debt to which such asset is subject, in the case of a
transfer of an encumbered asset or (ii) the amount of debt allocated to the
transferred partnership interest and the amount of debt to which such
partnership interest is subject, in the case of a transfer of a partnership
interest.

 

21

--------------------------------------------------------------------------------


 

Section 7.12.         Confidentiality.  Each Member acknowledges and agrees that
the information of the Corporation and of its Affiliates is confidential and,
except in the course of performing any duties as necessary for the Corporation
and its Affiliates, as required by law or legal process or to enforce the terms
of this Agreement, such person shall keep and retain in the strictest confidence
and not disclose to any Person any confidential matters, acquired pursuant to
this Agreement, of the Corporation and its Affiliates and successors, concerning
the Company and its Affiliates and successors or the other Members, learned by
the Member heretofore or hereafter.  This Section 7.12 shall not apply to
(i) any information that has been made publicly available by the Corporation or
any of its Subsidiaries, becomes public knowledge (except as a result of an act
of such Member in violation of this Agreement) or is generally known to the
business community and (ii) the disclosure of information to the extent
necessary for a Member to prepare and file his or her Tax Returns, to respond to
any inquiries regarding the Exchange from any Taxing Authority or to prosecute
or defend any action, proceeding or audit by any Taxing Authority with respect
to such returns.  Notwithstanding anything to the contrary herein, each Member
(and each employee, representative or other agent of such Member or assignee, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the Tax treatment and Tax structure of the Corporation, the Company, the Members
and their Affiliates, and any of their transactions, and all materials of any
kind (including opinions or other Tax analyses) that are provided to the Members
relating to such Tax treatment and Tax structure.

 

If a Member commits a breach, or threatens to commit a breach, of any of the
provisions of this Section 7.12, the Corporation shall have the right and remedy
to have the provisions of this Section 7.12 specifically enforced by injunctive
relief or otherwise by any court of competent jurisdiction without the need to
post any bond or other security, it being acknowledged and agreed that any such
breach or threatened breach may cause irreparable injury to the Corporation or
any of its Subsidiaries or the other Members and the accounts and funds managed
by the Corporation and that money damages alone shall not provide an adequate
remedy to such Persons.  Such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

 

Section 7.13.         LLC Agreement.  This Agreement shall be treated as part of
the partnership agreement of the Company as described in Section 761(c) of the
Code and Sections 1.704-l(b)(2)(ii)(h) and 1.761-l(c) of the Treasury
Regulations.

 

Section 7.14.         Change in Tax Law.  Notwithstanding anything herein to the
contrary, if, in connection with an actual or proposed change in law, a Member
reasonably believes that the existence of this Agreement could cause income
(other than income arising from receipt or accrual of a payment under this
Agreement) recognized by any Member or any direct or indirect owner of a Member
upon the IPO or any Exchange to be treated as ordinary income rather than
capital gain (or otherwise taxed at ordinary income rates) for U.S. federal
income Tax purposes or would have other material adverse Tax consequences to a
Member or any direct or indirect owner of a Member, then (i) at the election of
the Member and to the extent specified by the Member, this Agreement shall not
apply with respect to an Exchange by the Member occurring after a date specified
by the Member, (ii) at the election of the Member, this Agreement shall
otherwise be amended in accordance with Section 7.06 in a manner determined by
the Corporation and the Members, acting jointly, provided that such amendment
shall not result in an increase in payments under this Agreement at any time as
compared to the amounts and times of

 

22

--------------------------------------------------------------------------------


 

payments that would have been due in the absence of such amendment or (iii) at
the election of the Members, acting unanimously, this Agreement shall cease to
have further effect.  For the avoidance of doubt, any election pursuant to this
Section 7.14 shall not be considered a breach of this Agreement and shall not
trigger an Early Termination Payment under Section 4.01.

 

Section 7.15.         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

[Signature pages follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

 

 

RED ROCK RESORTS, INC.

 

 

 

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

STATION HOLDCO LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Managing Member

 

 

 

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

FI STATION INVESTOR LLC

 

 

 

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

FERTITTA BUSINESS MANAGEMENT LLC

 

 

 

 

 

 

By:

/s/

 

Name:

Frank J. Fertitta III

 

Title:

General Manager

 

 

 

 

By:

/s/

 

Name:

Lorenzo J. Fertitta

 

Title:

General Manager

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

GERMAN AMERICAN CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

Jeffrey T. Welch

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

Larney J. Bisbano

 

 

Title:

Director

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

OAKTREE SC INVESTMENTS CTB, LLC

 

 

 

 

 

 

By:

OCM FIE, LLC

 

Its:

Manager

 

 

 

 

 

 

 

By:

/s/

 

Name:

Kaj Vazales

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/

 

Name:

David Quick

 

Title:

Authorized Signatory

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Marc J. Falcone

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Richard J. Haskins

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Kevin L. Kelley

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

Thomas Friel Nevada Trust

 

 

 

 

By:

/s/

 

Name:

Thomas M. Friel

 

Title:

Trustee

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

/s/

 

Scott M Nielson

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

CAVALLARO FAMILY TRUST

 

 

 

 

By:

/s/

 

Name:

Stephen L. Cavallaro

 

Title:

Trustee

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER

 

This JOINDER to the Tax Receivable Agreement (as amended, the “Tax Receivable
Agreement”), dated as of April 28, 2016, among Red Rock Resorts, Inc., a
Delaware corporation (the “Corporation”), Station Holdco LLC, a Delaware limited
liability company (the “Company”), and each of the undersigned parties thereto
identified as “Members” constitutes the agreement and undertaking
of                (the “Permitted Transferee”) in favor of and for the benefit
of the Corporation, the Company and the other parties to the Tax Receivable
Agreement.

 

WHEREAS, on           , 20  , the Permitted Transferee acquired (the
“Acquisition”) Units in the Company and shares of Class B Common Stock of the
Corporation (collectively, the “Interests” and, together with all other
Interests hereinafter acquired by the Permitted Transferee from             (the
“Transferor”) and its Permitted Transferees, the “Acquired Interests”) from the
Transferor; and

 

WHEREAS, the Transferor, in connection with the Acquisition, has required
Permitted Transferee to execute and deliver this Joinder pursuant to
Section 7.06 of the Tax Receivable Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the Permitted Transferee hereby agrees as follows:

 

Section 1.1. Definitions.  Capitalized words used but not defined in this
Joinder are used as defined in the Tax Receivable Agreement.

 

Section 1.2. Joinder.  The Permitted Transferee hereby acknowledges and agrees
to become a “Member” for all purposes of the Tax Receivable Agreement, including
but not limited to being bound by Section 2.03, Section 4.01, Section 6.01,
Section 6.02, Section 6.03 and Section 7.12 of the Tax Receivable Agreement,
with respect to the Acquired Interests, and any other Interests the Permitted
Transferee acquires hereafter.

 

Section 1.3. Notice.  All notices, requests, consents and other communications
hereunder to the Permitted Transferee shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile
(provided a copy is thereafter promptly delivered as provided in this
Section 1.3) or nationally recognized overnight courier, addressed to the
Permitted Transferee at the address or facsimile number set forth below or such
other address or facsimile number as may hereafter be designated in writing by
Permitted Transferee.

 

Section 1.4. Governing Law.  This Joinder shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by the
Permitted Transferee as of the date first above written.

 

 

[NAME]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address for Notices:

 

 

 

Facsimile No.

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

Member

 

Address and Facsimile Number of Member

FI Station Investor LLC

 

1505 S. Pavilion Center Drive
Las Vegas, NV 89135
Attn: John Hertig

Fertitta Business Management LLC

 

1505 S. Pavilion Center Drive
Las Vegas, NV 89135
Attn: John Hertig

German American Capital Corporation

 

60 Wall Street, 10th Floor
New York, NY 10005
Attn: Jeffrey T. Welch

Oaktree SC Investments CTB, LLC

 

333 Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn: David Quick / Emily Stephens /
Kaj Vazales

Marc J. Falcone

 

1505 S. Pavilion Center Drive
Las Vegas, NV 89135
Attn: Marc J. Falcone

Richard J. Haskins

 

1505 S. Pavilion Center Drive
Las Vegas, NV 89135
Attn: Richard J. Haskins

Cavallaro Family Trust

 

1505 S. Pavilion Center Drive
Las Vegas, NV 89135
Attn: Stephen L. Cavallaro

Kevin Kelley

 

636 Canyon Greens Drive
Las Vegas, NV 89144

 

B-1

--------------------------------------------------------------------------------


 

Member

 

Address and Facsimile Number of Member

Thomas Friel Nevada Trust

 

1505 S. Pavilion Center Drive
Las Vegas, NV 89135
Attn: Thomas Friel

Scott M Nielson

 

1505 S. Pavilion Center Drive
Las Vegas, NV 89135
Attn: Scott M Nielson

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue, 31st Floor
New York, NY 10179
Attn: Scott Dauer / Nancy Alto

 

B-2

--------------------------------------------------------------------------------